         Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 1 of 7. PageID #: 4
4




                               IN THE COURT OF COMMON PLEAS
                                     STARK COUNTY, OHIO

    RICHARD LOCKETT
    3019 Harmont Ave NE
    Canton, OH 44705
                                                      2021 CV00290
                  Plaintiff,
                                                                    Forchlone
          V.

    NAGALV--OHIO, INC.                                 COMPLAINT FOR DISABILITY
    d/b/a AZZ Galvanizing — Canton                     DISCRIMINATION, FMLA
    1723 Cleveland Avenue SW                           INTERFERENCE, FMLA
    Canton, OH 44707                                   RETALIATION, AND NEGLIGENT
                                                       TRAINING, RETENTION &
                  Defendant.                           SUPERVISION


                                                       JURY DEMAND ENDORSED HEREON

          Plaintiff Richard Lockett ("Plaintiff') alleges as follows for his Complaint against

    Defendant NAGaly-Ohio, Inc. d/b/a AZZ Galvanizing — Canton ("Defendant"):

                  1. Plaintiff worked for Defendant in Stark County, Ohio.

                  2. Defendant is a foreign corporation, doing business in Stark County, Ohio.

                  3. Defendant was an employer of Plaintiff.

                  4. Defendant employed Plaintiff as a Kettleman from September 12, 2005 until

       September 21, 2020.

                  5. The essential functions of Plaintiff's job as a Kettleman included, but were not

       limited to, dipping poles into chemicals.

                  6. Plaintiff was physically disabled by asthma.




                                                     EXHIBIT
                                                          J~,
                                               o
                                               D
                                               3         r~
                                                   7
   Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 2 of 7. PageID #: 5




           7. Plaintiff's physical impairment substantially limited one or more of his major

life activities, including but not limited to, operation of a major bodily function.

            8. Defendant was aware of Plaintiff's disability.

            9. Plaintiff has a record of physical impairment.

            10.Defendant regarded Plaintiff as having a physical impairment.

            11.Joe McGuire ("McGuire"), the Foreman, supervised Plaintiff along with four

other Kettleman on the same shift, including: Romie Smith ("Smith"), Bodhi Martin

("Martin"), E. Rich ("Rich"), and Angel.

            12.Years of breathing ammonia from the kettle, exacerbated Plaintiff's asthma.

            13.Plaintiff routinely suffered asthma attacks at work.

            14.McGuire, Smith, Martin, Rich, and Angel observed Plaintiff suffering asthma

attacks, including Plaintiff wheezing, gasping for breath, and using an inhaler.

            15.In 2020, Plaintiff's asthma attacks became so frequent and severe that he

applied for intermittent medical leave under the Family Medical Leave Act ("FMLA').

            lb. Plaintiff took intermittent medical leave for his asthma under the FMLA on

4/21/20, 4/25/20, 5/11/20, 5/19/20, 5/20/20, 5/21/20, 5/28/20, 5/29/20, 8/3/20, 9/1/20, and

9/17/20.

            17.Each day that Plaintiff took intermittent medical leave under the FMLA in

2020, he followed Defendant's call off procedure.

            18.Plaintiff submitted doctor's notes related to his disability to Defendant at least

eight times in 2020.




                                               2
  Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 3 of 7. PageID #: 6




           19.On September 21, 2020, only two business days after Plaintiff last FMLA

leave, Aaron Dillon ("Dillon"), the CEO, and McGuire met with Plaintiff.

           20. During the September 21st meeting, Dillon stated that he was aware Plaintiff

suffered from asthma and he had been taking intermittent FMLA leave; however, Dillon also

expressed his discontent with the amount of FMLA leave that Plaintiff had taken in 2020.         -

           21. Plaintiff remarked to Dillon, "I had asthma attacks. I can't help it. If I have

an asthma attack, how is it my fault? I'm bringing you doctor's slips." Plaintiff also

complained to Dillon that Plaintiff should not be assessed attendance points for taking

medical leave under the FMLA. Dillon then communicated Defendant's decision to

terminate Plaintiff's employment.

           22. Plaintiff still had significant time available to him to use for medical leave

under the FMLA when Defendant terminated Plaintiff's employment.

           23. Defendant terminated Plaintiff's employment because of his disability and in

retaliation for Plaintiff exercising his rights under the FMLA.

           24. This Court has subject matter and personal jurisdiction over the claims raised

in this Complaint.

           25. Venue is proper in Stark County, Ohio.

           26. Plaintiff has suffered damages in excess of $25,000.

           27. Plaintiff has hired the undersigned counsel and has agreed to pay them

reasonable attorney's fees and costs if they are successful on the claim set forth herein.




                                              3
  Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 4 of 7. PageID #: 7




                                    COUNT
                           DISABILITY DISCRIMINATION

           28. Claimant re-alleges each allegation set forth in paragraphs 1 to 27 above.

           29. In violation of Ohio Revised Code Sections 4112.02 and 4112.99, Defendant

discriminated against Plaintiff because of his disability, because of his record of being

disabled, or because of a perceived disability.

           30. Plaintiff was qualified for his job.

           31.Defendant discriminated against Plaintiff because of his disability.

           32. Plaintiff suffered an adverse employment action when Defendant terminated

his employment because of his disability, because of his record of being disabled, and

because Defendant regarded Plaintiff as disabled.

            33. Plaintiff has been damaged by Defendant's disability discrimination.

            34. Defendant's conduct is the cause of Plaintiff's damages.

            35. Defendant acted with actual malice, entitling Plaintiff to punitive damages and

his attorney's fees and costs.

                                      COUNT II
                                 FMLA INTERFERENCE

            36. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 35 above.

            37. In violation of the Family Medical Leave Act of 1993, 29 U.S.C. Section

2601, et seq., Defendant retaliated against Plaintiff by terminating his employment because

he took medical leave.

            38. Plaintiff was engaged in FMLA protected activity by taking medical leave.




                                              4
  Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 5 of 7. PageID #: 8




          39. Defendant knew that Plaintiff was exercising FMLA rights by taking medical

leave.

             40. Plaintiff suffered an adverse employment action by being terminated by

Defendant.

             41. There is a causal connection between Plaintiff's FMLA protected activity and

termination.

             42. Plaintiff has been damaged by Defendant's retaliation.

             43. Defendant's conduct is the cause of Plaintiff's damages.

             44. Defendant acted willfully in violating the FMLA.

             45. Plaintiff is entitled to liquidated damages and his attorney's fees and costs

pursuant to the FMLA.

                                      COUNT III
                                  FMLA RETALIATION

             46. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 45 above.

             47. In violation of the Family Medical Leave Act of 1993, 29 U.S.C. Section

2601, et seq., Defendant retaliated against Plaintiff by terminating his employment because

he took medical leave.

             48. Plaintiff was engaged in FMLA protected activity by taking medical leave.

             49. Defendant knew that Plaintiff was exercising FMLA rights by taking medical

leave.

             50. Plaintiff suffered an adverse employment action by being terminated by

Defendant.



                                               ig
          Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 6 of 7. PageID #: 9
N




                   51. There is a causal connection between Plaintiff's FMLA protected activity and

       termination.

                   52.Plaintiff has been damaged by Defendant's retaliation.

                   53.Defendant's conduct is the cause of Plaintiff's damages.

                   54. Defendant acted willfully in violating the FMLA.

                   55.Plaintiff is entitled to liquidated damages and his attorney's fees and costs

       pursuant to the FMLA.

                                       COUNT IV
                      NEGLIGENT TRAINING, RETENTION & SUPERVISION

                   56. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 55 above.

                   57. Defendant had a duty to use due care in training, retaining, and supervising

        Dillon.

                   58. Defendant breached its duty to use due care in training, retaining, and

        supervising Dillon.

                    59. Plaintiff has been damaged by Defendant's failure to use due care.

                    60. Defendant's conduct is the cause of Plaintiff's damages.

            WHEREFORE, Plaintiff demands judgment against Defendant for his lost wages,

    reinstatement or front pay, lost fringe benefits, liquidated damages, non-economic damages such

    as emotional pain, suffering, inconvenience, physical anguish, and loss of enjoyment of life, any

    other compensatory damages, punitive damages, prejudgment interest at the statutory rate, post-

    judgment interest, attorney's fees and costs, and all other relief to which he is entitled.

            JURY TRIAL DEMANDED.



                                                       0
Case: 5:21-cv-01098-BYP Doc #: 1-1 Filed: 05/28/21 7 of 7. PageID #: 10




                                   Respectfully submitted,




                                   Stephan I. Voudris, Esq.
                                   Supreme Court No. 0055795
                                   Brad Levine, Esq.
                                   Supreme Court No. 0090286
                                   Voudris Law LLC
                                   8401 Chagrin Road, Suite 8
                                   Chagrin Falls, OH 44023
                                   svoudris@voudrislaw.com
                                   blevine@voudrislaw.com
                                   440-543-0670
                                   440-543-0721(fax)
                                   Counsel for Plaintiff
